DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of Claims 
This action is in reply to the claims filed on 19 August 2021.
Claims 1-7 and 9-10 have been amended.
Claims 1-10 are pending and have been examined. 

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-10 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Under step 1 of the 2019 Patent Eligibility Guidance (2019 PEG), it is determined whether the claims are directed to a statutory category of invention. See MPEP 2106.03(II). In the instant case, claims 1-9 are directed to a system and claim 10 is directed to a method.    
While the claims fall within statutory categories, under revised Step 2A, Prong 1 of the 2019 PEG, the claimed invention recites an abstract idea of recommendations of products.  Specifically, representative claim 10 recites the abstract idea of: 
extracting a purchased product purchased by a customer targeted for a recommendation from a purchased product target table configured to store the purchased product; 
extracting products to be recommended in view of the purchased product as products to be recommended for the customer by referring to a recommendation table configured to store a combination of the purchase product, products to be recommended in view of the purchase product, and product areas in a shop to which the recommendation products belong; 
extracting an exclusion area from an exclusion area target table configured to store an area in the shop where the customer targeted for a recommendation has stayed for more than a predetermined staying time as the exclusion area; 
extracting the product area that matches the exclusion area by referring to the recommendation table; and 
extracting products to be recommended for distribution by excluding a recommendation product that belongs to a product area that matches the exclusion area from the products to be recommended for the customer. 
	Under revised Step 2A, Prong 1 of the 2019 PEG, it is necessary to evaluate whether the claim recites a judicial exception by referring to subject matter groupings articulated in the 2019 PEG.  Even in consideration of the 2019 PEG, the claims recite an abstract idea.  Representative claim 10 recites the abstract idea of recommendations of products, as noted above.  This concept is considered to be a method of organizing human activity because it relates to sale activities since the claims recite features of a recommendation table that keeps information of purchase products, information relating to stored purchased products that have been purchased by a customer targeted for recommendation, and extracting products to be recommended for the customer, thereby making this a sales activity or behavior.  Thus, representative claim 10 recites an abstract idea.  
Under revised Step 2A, Prong 2 of the 2019 PEG, if it is determined that the claims recite a judicial exception, it is then necessary to evaluate whether the claims recite additional elements that integrate the judicial exception into a practical application of that exception.  In this case, representative claim 10 does not include any additional elements. Therefore the claim would not integrate the abstract idea into a practical application and would not impose any meaningful limits on practicing the abstract idea. Claim 10 is directed to an abstract idea. 
Under Step 2B of the 2019 PEG, if it is determined that the claims recite a judicial exception that is not integrated into a practical application of that exception, it is then necessary to evaluate the additional elements individually and in combination to determine whether they 
As such, representative claim 10 is ineligible.
Independent claim 1 is similar in nature to representative claim 10 and Step 2A, Prong 1 analysis is the same as above for representative claim 10.  It is noted that in independent claim 1 includes the additional elements of a memory storing instructions, at least one hardware processor configured to execute the instructions, and a processing system. The Applicant’s specification does not provide any discussion or description of a memory storing instructions, at least one hardware processor configured to execute the instructions, and a processing system in claim 1, as being anything other than generic elements. Thus, the claimed additional elements of claim 1 are merely a generic elements and the implement of the element merely amounts to no more than an instruction to apply the abstract idea using a generic computer.  As such, the additional elements of claim 1 does not integrate the judicial exception into a practical application of the abstract idea.  Additionally, the additional elements of claim 1, considered individually and in combination, do not provide an inventive concept because they merely amount to no more than an instruction to apply the abstract idea using a generic computer.  
As such, claim 1 is ineligible. 
Dependent claims 2-9 do not aid in the eligibility of the independent claim 1.  The claims of 2-9 merely act to provide further limitations of the abstract idea and are ineligible subject matter. 
It is noted that dependent claim 8 includes the additional elements of a Point of Sales (POS) terminal, and a flow line generational terminal, and claim 9 includes the additional elements of a shopping cart information in an Electronic Commerce (EC) site.  Applicant’s specification does 
As such, claim 2-9 are ineligible. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-7 and 10 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Sakai, M., et al. (PGP No. US 2016/0085816 A1). 

Claim 1-
Sakai discloses an information processing system comprising:
 a recommendation table configured to store a purchase product, products to be recommended in view of the purchase product, and product areas in a shop to which the recommendation products belong (Sakai, see: paragraph [0032] disclosing “a recommendation candidate storage 112 [i.e., recommendation table]”; and see: paragraph [0034] disclosing “recommendation candidate storage 112 stores pieces of recommendation candidate information” and “includes the name, genre”; and see: paragraph [0135] disclosing “an information processing apparatus 1 capable of performing recommendation targeting brick-and-mortar stores [i.e., in a shop]; and see: paragraph [0141] disclosing “a plurality of recommendation candidates ranging ;
 a purchased product target table configured to store a purchased product purchased by a customer targeted for a recommendation (Sakai, see: paragraph [0146] disclosing “purchase history information storage 113 [i.e., purchased product table]”; and see: paragraph [0147] disclosing “The purchase history information storage 113 stores pieces of purchase history information indicating the purchase histories for a plurality of users”); 
 an exclusion area target table configured to store an area in the shop where the customer targeted for a recommendation has stayed for more than a predetermined staying time as an exclusion area (Sakai, see: paragraph [0135] disclosing “an information processing apparatus 1 capable of performing recommendation targeting brick-and-mortar stores [i.e., in a shop]; and see: paragraph [0141] disclosing “a plurality of recommendation candidates ranging over a plurality of genres [i.e., product areas] which are stored in an accessible storage apparatus”; and see: paragraph [0149] disclosing “relationship information storage 114 [i.e., exclusion area target table] to store the obtained relationship information in association with the set of recommendation candidates”; and see: paragraph [0151] “the relationship information generator 25 classifies, for each user, purchase data on a per specified time period (e.g., one hour or one day) [i.e., predetermined staying time] and sets of purchase data”; and see: paragraph [0153] disclosing  “a purchase history for each user. As shown in FIG. 13, a first user has made a purchase, for example, at stores A, B, and C on a first day [i.e., exclusion area]”; Also see: paragraph [0136], FIG. 3 and FIG. 13); 
a memory storing instructions (Sakai, see: paragraph [0027] disclosing “a storage apparatus 11, a RAM (Random Access Memory) 12”; and see: paragraph [0030] disclosing “The 13 reads the program from the storage apparatus 11 into the RAM 12 and executes the program”); and 
at least one hardware processor configured to execute the instructions to implement extracting the products to be recommended in view of the purchased product as products to be recommended for the customer by referring to the purchased product target table and the recommendation table and extracting products to be recommended for distribution by referring to the recommendation table and the exclusion area target table and excluding a recommendation product that belongs to the product area that matches the exclusion area from the products to be recommended for the customer (Sakai, see: paragraph [0030] disclosing “The CPU 13 reads the program from the storage apparatus 11 into the RAM 12 and executes the program and thereby functions as a preference information obtainer 21 and a recommendation item determiner 22”; and see: paragraph  [0163] disclosing “The recommendation item determiner 22g determines recommendation items to be recommended to the target user. For example, the recommendation item determiner 22g determines the recommendation items from a plurality of recommendation candidates, using pieces of relationship information [i.e., exclusion area target table]” and “the recommendation items according to the present embodiment are, as an example, stores different than a store [i.e., excluding a recommendation product that belongs to the product area] where the target user stays”; and see: paragraph [0181] disclosing “the communicator 14 of the information processing apparatus 1g transmits recommended content [i.e., recommended for distribution] including the recommendation item list to the terminal apparatus 2”; Also see: FIG. 15).  

Claim 4-
Sakai discloses the information processing system according to Claim 1, as described above.
further comprising: 
a purchase history table configured to store payment information including a product in each payment (Sakai, see: paragraph [0064] disclosing “mechanism for a user to evaluate recommendation candidates, an evaluation value for each recommendation candidate or a history of purchases”); and 
wherein at least one hardware processor is further configured to execute the instructions to implement calculating the priority for each of combination of the products included in the purchase history table, stores the combination of the products in the recommendation table as the purchase product and the products to be recommended in view of the purchase product, stores the priority regarding the combination of the purchase product and the products to be recommended in view of the purchase product in the recommendation table, and stores product areas to which the recommendation products belong in the recommendation table (Sakai, see: paragraph [0030] disclosing “The CPU 13 reads the program from the storage apparatus 11 into the RAM 12 and executes the program and thereby functions as a preference information obtainer 21 and a recommendation item determiner 22”see: paragraph [0065] disclosing “the strengths of preferences of a first user for "reading", "movie", and "fashion" are (1, 2, 2), respectively, and the strengths of preferences of a second user are (0, 2, 4), respectively, a correlation coefficient of 0.87 between the two data strings may be calculated as a similarity. Alternatively, a cosine of 0.89 of an angle formed by these vectors may be calculated as a similarity. In addition, when a cosine of an angle formed by vectors is used, averages of all users may be computed in advance and an angle of vectors obtained as a result of subtracting the averages may be used”). 


Claim 5-
Sakai discloses the information processing system according to Claim 4, as described above.
Sakai discloses further comprising: 
a flow line history table configured to store a flow line date of a customer (Sakai, see: paragraph [0153] disclosing “example of a purchase history of a user” and “at stores A, B, and C on a first day and thus T1 is set such that T1={A,B,C}”; Also see: FIG. 13),
 a customer identification number, and a product area as a flow line history for specifying the exclusion area (Sakai, see: paragraph [0033] disclosing “In the user information storage 111, pieces of user identification information that identify users of the information processing system 100”; and see: paragraph [0153] disclosing “example of a purchase history of a user” and “at stores A, B, and C on a first day and thus T1 is set such that T1={A,B,C}”; Also see: FIG. 13),
wherein  the purchase history table further stores a payment date, a payment number, and a payment cash register in each payment as the payment information (Sakai, see: paragraph [0153] “FIG. 13 is a schematic diagram showing an example of a purchase history for each user. As shown in FIG. 13, a first user has made a purchase, for example, at stores A, B, and C [i.e., payment cash register] on a first day and thus T1 is set such that T1=[A, B, C]. In addition, the first user has made a purchase at the store A on a second day and thus T2 is set such that T2=[A]. In addition, a second user has made a purchase at stores C and D on a first day and thus T3 is set such that T3=[C, D]. In addition, the second user has made a purchase at the stores B and A on a second day and thus T4 is set such that T4=[B, A]”), and
at least one hardware processor is further configured to execute the instructions to implement referring to the purchase history table and the flow line history table to specify a customer identification number of the customer who has stayed in the payment cash register at the payment date, determine a customer who corresponds to the specified customer identification number to be the customer targeted for a recommendation, and extracts a set of payment number and customer identification number as the customer information on the customer targeted for a recommendation (Sakai, see: paragraph [0030] disclosing “The CPU 13 reads the program from the storage apparatus 11 into the RAM 12 and executes the program and thereby functions as a preference information obtainer 21 and a recommendation item determiner 22”; and see: paragraph [0153] “FIG. 13 is a schematic diagram showing an example of a purchase history for each user. As shown in FIG. 13, a first user has made a purchase, for example, at stores A, B, and C [i.e., payment cash register] on a first day and thus T1 is set such that T1=[A, B, C]. In addition, the first user has made a purchase at the store A on a second day and thus T2 is set such that T2=[A]. In addition, a second user has made a purchase at stores C and D on a first day and thus T3 is set such that T3=[C, D]. In addition, the second user has made a purchase at the stores B and A on a second day and thus T4 is set such that T4=[B, A]”).


Claim 6-
Sakai discloses the information processing system according to Claim 5, as described above.
Sakai discloses: 
wherein the at least one hardware processor is further configured to execute the instructions to implement  extracting the flow line history that corresponds to a customer identification number of the customer targeted for a recommendation from the flow line history table, and stores an area in which the customer targeted for a recommendation has stayed for more than a predetermined staying time among product areas in the extracted flow line history in the exclusion area target table as an exclusion area (Sakai, see: paragraph [0030] disclosing “The CPU 13 reads the program from the storage apparatus 11 into the RAM 12 and executes the program and thereby functions as a preference information obtainer 21 and a recommendation item determiner 22”; and see: paragraph [0163] disclosing “The recommendation item determiner 22g [i.e., extraction means] determines recommendation items to be recommended to the target user. For example, the recommendation item determiner 22g determines the recommendation items from a plurality of recommendation candidates, using pieces of relationship information [i.e., exclusion area target table]” and “the recommendation items according to the present embodiment are, as an example, stores different than a store [i.e., exclusion area] where the target user stays”; Also see: FIG. 15).

Claim 7-
The information processing system according to Claim 5 
Sakai discloses:
wherein the at least one hardware processor is further configured to execute the instructions to implement extracting the payment information that corresponds to a payment number of the customer targeted for a recommendation from the purchase history table, and stores the extracted payment information in the purchased product target table (Sakai, see: paragraph [0030] disclosing “The CPU 13 reads the program from the storage apparatus 11 into the RAM 12 and executes the program and thereby functions as a preference information obtainer 21 and a recommendation item determiner 22”; and see: paragraph [0153] “FIG. 13 is a schematic diagram showing an example of a purchase history for each user”; and see: paragraph [0163] disclosing “The recommendation item determiner 22g [i.e., extraction means] determines recommendation items to be recommended to the target user”). 

Claim 10-
Sakai discloses an information processing method comprising:
 extracting a purchased product purchased by a customer targeted for a recommendation from a purchased product target table configured to store the purchased product (Sakai, see: paragraph [0032] disclosing “a recommendation candidate storage 112 [i.e., recommendation table]”; and see: paragraph [0034] disclosing “recommendation candidate storage 112 stores pieces of recommendation candidate information” and “includes the name, genre”; Also see: FIG. 3);
 extracting products to be recommended in view of the purchased product as products to be recommended for the customer by referring to a recommendation table configured to store a combination of the purchase product, products to be recommended in view of the purchase product, and product areas in a shop to which the recommendation products belong (Sakai, see: paragraph [0034] disclosing “recommendation candidate storage 112 stores pieces of ;
 extracting an exclusion area from an exclusion area target table configured to store in the shop an area where the customer targeted for a recommendation has stayed for more than a predetermined staying time as the exclusion area (Sakai, see: paragraph [0149] disclosing “relationship information storage 114 [i.e., exclusion area target table] to store the obtained relationship information in association with the set of recommendation candidates”; and see: paragraph [0151] “the relationship information generator 25 classifies, for each user, purchase data on a per specified time period (e.g., one hour or one day) [i.e., predetermined staying time] and sets of purchase data”; and see: paragraph [0153] disclosing  “a purchase history for each user. As shown in FIG. 13, a first user has made a purchase, for example, at stores A, B, and C on a first day [i.e., exclusion area]”; Also see: FIG. 13); 
extracting the product area that matches the exclusion area by referring to the recommendation table (Sakai, see: paragraph [0034] disclosing “recommendation candidate storage 112 stores pieces of recommendation candidate information” and “includes the name, genre [i.e., product area]”; and see: paragraph [0149] disclosing “relationship information storage 114 [i.e., exclusion area target table] to store the obtained relationship information in association with the set of recommendation candidates”; and see: paragraph [0151] “the relationship information generator 25 classifies, for each user, purchase data on a per specified time period (e.g., one hour or one day) [i.e., predetermined staying time] and sets of purchase data”; and see: ; and
 extracting products to be recommended for distribution by excluding a recommendation product that belongs to a product area that matches the exclusion area from the products to be recommended for the customer (Sakai, see: paragraph [0163] disclosing “The recommendation item determiner 22g  determines recommendation items to be recommended to the target user. For example, the recommendation item determiner 22g determines the recommendation items from a plurality of recommendation candidates, using pieces of relationship information [i.e., exclusion area target table]” and “the recommendation items according to the present embodiment are, as an example, stores different than a store [i.e., excluding a recommendation product that belongs to the product area] where the target user stays”; and see: paragraph [0181] disclosing “the communicator 14 of the information processing apparatus 1g transmits recommended content [i.e., recommended for distribution] including the recommendation item list to the terminal apparatus 2”; Also see: FIG. 15).



Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or 
    nonobviousness.


Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Sakai in view of Li, W., et al. (PGP No. US 2014/0164170 A1). 

Claim 2-
Sakai discloses the information processing system according to Claim 1, as described above.
Sakai discloses further comprising: 
a distribution target product table (Sakai, see: paragraph [0181] disclosing “the communicator 14 of the information processing apparatus 1g transmits recommended content [i.e., distribution target product table] including the recommendation item list to the terminal apparatus 2”; Also see: FIGS. 14 and 15),
 wherein the at least one hardware processor is further configured to execute the instructions to implement the products to be recommended for distribution that have been extracted in the distribution target product table (Sakai, see: paragraph [0030]; and see: paragraph [0149] disclosing “relationship information storage 114 to store the obtained relationship information in association with the set of recommendation candidates [i.e., target product table]”; and see: paragraph [0163] disclosing “The recommendation item determiner 22g [i.e., extraction means] determines recommendation items to be recommended to the target user”; and see: paragraph [0181] disclosing “the communicator 14 of the information processing apparatus 1g transmits recommended content [i.e., recommended for distribution] including the recommendation item list to the terminal apparatus 2”).
Although Sakai does disclose an extraction means with products to be recommended for distribution, Sakai does not disclose that the extraction of products that are to be recommended are stored.  Sakai does not explicitly disclose: 
storing the products to be recommended;
but Li, however, does teach: 
storing  the products to be recommended (Li, see: paragraph [0077] teaching “publish button 325 may be configured to save the result of simulation as the recommendation list to be displayed” and “the recommendation list may be stored in the item data storage 110 [i.e., storing the products] in association with the item”). 
This step of Li is applicable to the system of Sakai, as they both share characteristics and capabilities, namely, they are directed to recommendations of items to users.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Sakai to include the feature of storing the products to be recommended, as taught by Li. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Sakai in order to provide high interest item recommendations to remote users (Li, see: paragraph [0006]).  
	
Claim 3-
Sakai in view of Li teach the information processing system according to Claim 2, as described above. 
Sakai discloses further comprising:
 a product information master table configured to store product information regarding products (Sakai, see: paragraph [0034] disclosing “recommendation candidate storage 112 stores pieces of recommendation candidate information” and “includes the name, genre”)
wherein the distribution target product table provides the products to be recommended for distribution and priority of each of the products to be recommended for distribution (Sakai, see: , and
 the at least one hardware processor is further configured to execute the instructions to implement extracting a predetermined number of products to be recommended for distribution from the distribution target product table in a descending order of the priority, generates distribution information by extracting product information regarding the predetermined number of extracted products to be recommended for distribution from the product information master table, and distributes the distribution information to a distribution destination (Sakai, see: paragraph [0030]; and see: paragraph [0089] disclosing “For example, the recommendation item selector 224 may randomly select a predetermined number of recommendation items which is an upper limit, from the extracted recommendation candidates”; and see: paragraph [0119] disclosing “recommendation items to be arranged in turn from the higher-ranking, that recommendation item may be skipped and the next recommendation item may be selected. For example, when the first to third recommendation item lists "A, B, and C”; and see: [0181] disclosing “the communicator 14 of the information processing apparatus 1g transmits recommended content [i.e., recommended for distribution] including the recommendation item list to the terminal apparatus 2”; Also see: FIG. 14 “Degrees of Matching”).

storing the products to be recommended;
but Li, however, does teach: 
storing the products to be recommended (Li, see: paragraph [0077] teaching “publish button 325 may be configured to save the result of simulation as the recommendation list to be displayed” and “the recommendation list may be stored in the item data storage 110 [i.e., stores the products] in association with the item”). 
This step of Li is applicable to the system of Sakai, as they both share characteristics and capabilities, namely, they are directed to recommendations of items to users.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Sakai to include the feature of storing the products to be recommended, as taught by Li. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Sakai in order to provide high interest item recommendations to remote users (Li, see: paragraph [0006]).  


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Sakai in view of Harper, G., et al. (PGP No. US 2003/0163399 A1). 

Claim 8-
Sakai discloses the information processing system according to Claim 5, as described above.
Sakai discloses further comprising: 
a flow line generation (Sakai, see: paragraph [0153] “FIG. 13 is a schematic diagram showing an example of a purchase history for each user [i.e., flow line generation]. As shown in FIG. 13, a first user has made a purchase, for example, at stores A, B, and C  on a first day and thus T1 is set such that T1=[A, B, C]. In addition, the first user has made a purchase at the store A on a second day and thus T2 is set such that T2=[A]. In addition, a second user has made a purchase at stores C and D on a first day and thus T3 is set such that T3=[C, D]. In addition, the second user has made a purchase at the stores B and A on a second day and thus T4 is set such that T4=[B, A]”), wherein
stores the payment information in the purchase history table when a product is purchased (Sakai, see: paragraph [0147] disclosing “The purchase history information storage 113 stores pieces of purchase history information indicating the purchase histories for a plurality of users”; and see: paragraph [0153]), and 
the flow line generation generates the flow line history of a customer and stores the generated flow line history in the flow line history table (Sakai, see: paragraph [0153] “FIG. 13 is a schematic diagram showing an example of a purchase history for each user. As shown in FIG. 13, a first user has made a purchase, for example, at stores A, B, and C [i.e., payment cash register] on a first day and thus T1 is set such that T1=[A, B, C]. In addition, the first user has made a .
Although Sakai does disclose a flow line generation and does disclose purchase histories of users, Sakai does not disclose a point of sale terminal or any type of terminal. Sakai does not disclose: 
a Point Of Sales (POS) terminal;
a terminal;
but Harper, however, does teach: 
a Point Of Sales (POS) terminal (Harper, see: paragraph [0079] teaches “customer accesses a kiosk” and “the customer purchases the product at  POS terminal”).
a terminal (Harper, see: paragraph [0079] teaches “the customer purchases the product at  POS terminal”). 
This step of Harper is applicable to the system of Sakai, as they both share characteristics and capabilities, namely, they are directed to personalized product recommendations.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Sakai to include the features of a POS terminal and a terminal, as taught by Harper. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Sakai  in order to provide an improved way for remote customers to find and purchase products (Harper, see: paragraph [0006]).  


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Sakai in view of Agarwal, S., et al. (PGP No. US 2014/0279191 A1). 

Claim 9-
Sakai discloses the information processing system according to Claim 5, as described above.
Sakai discloses: 
wherein the at least one hardware processor is further configured to execute the instructions to implement extracting product purchase information and stores the extracted information in the purchase history table as the payment information (Sakai, see: paragraph  [0030] “CPU 13 reads the program from storage apparatus 11 in to the RAM 12 and executes the program and thereby functions”; and see: paragraph [0147] disclosing “The purchase history information storage 113 stores pieces of purchase history information indicating the purchase histories for a plurality of users”; and see: paragraph [0153] “FIG. 13 is a schematic diagram showing an example of a purchase history for each user. As shown in FIG. 13, a first user has made a purchase, for example, at stores A, B, and C [i.e., payment cash register”), and 
the at least one hardware processor is further configured to execute instructions to implement extracting an access log of a browsing page and stores the access log of the browsing page that has been extracted in the flow line history table as the flow line history (Sakai, see: paragraph [0030]; and see: paragraph [0061] disclosing “For example, the user similarity determiner 2211 may use at least one of demographics (e.g., user's age and gender), preference information, a user's action history (e.g., a browsing history or a purchase history)”).
	Although Sakai discloses a shop, information extraction, log extraction and extraction of product purchases, Sakai does not disclose that the shop is an EC site, and does not disclose that 
shopping cart information in an Electronic Commerce (EC) site, which is the shop; 
but Agarwal, however, does teach: 
shopping cart information in an Electronic Commerce (EC) site, which is the shop (Agarwal, see: paragraph [0058] teaching “Item recommendations may be further based upon prior purchases of the customer as well as prior purchases of other customers. For example, the e-commerce system 30 [i.e., the shop] may include data that shows a particular style of top is usually purchased in conjunction with the pants that are currently in the customer's virtual cart 22”).  
This step of Agarwal is applicable to the system of Sakai, as they both share characteristics and capabilities, namely, they are directed to shopping for products.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Sakai to include the features of cart information and shopping cart information in an electronic commerce site, as taught by Agarwal. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Sakai to improve and enhance a customer’s shopping experience when purchasing several items (Agarwal, see: Abstract and see: paragraph [0003]). 


Response to Arguments 

With respect to the rejections made under 35 USC § 112 Interpretations and Rejections, the Applicant’s arguments filed on 19 August 2021 have been fully considered, and in light of the Applicant’s amendments to the claims, the 112(f) invocation and the 112 rejections have been withdrawn. 

With respect to the rejections made under 35 USC § 101, the Applicant’s arguments filed on 19 August 2021, have been fully considered but are not considered persuasive. 
In response to the Applicant’s arguments found on page 10 of the remarks stating that “the claims should not be found directed to an abstract idea for at least reasons similar to those discussed in the USPTO’s January 7, 2019 ‘PEG Examples 37 through 42’” and “the rejection’s reasoning, the Example 39 in the USPTO’s PEG guidance would also be so related,” the Examiner respectfully disagrees. The Examiner acknowledges the Applicant’s remarks regarding the January 7, 2019 PEG Examples and particularly acknowledges the remarks regarding Example 39.  The Examples are used in conjunction with the 2019 PEG but are only used as hypothetical and exemplary in nature. The examples are intended to be illustrative of the claim analysis under the 2019 PEG and the examples should be interpreted based on the fact patterns set forth, and is stated the other fact patterns may have different eligibility outcomes. For instance, Example 39 is directed to a neural network that is used for facial detection and addresses issues regarding “false positives” in facial detection for identifying human faces in digital images.  In Example 39, a solution was found to minimize false positives in regards to the facial detection feature by “performing iterative training algorithm, in which the system is retrained with an updated training set containing the 
In this case, the claims were analyzed under the 2019 PEG and Step 2A, Prong 1 and it was determined that the claims recite an abstract idea of recommendations of products.  The abstract idea falls into the enumerated grouping of a method of organizing human activity and are directed to a sales activity or behaviors. For example, the claims recite the features of a recommendation table that keeps information of purchase products, information relating to stored purchased products that have been purchased by a customer targeted for recommendations of products, and extracting products to be recommended for the customer. The claims are directed o an abstract idea and recite activities that are directed to sale activities.  Unlike the Example 39, the claims in this case are not reciting features that would lead to the eligibility under Step 2A, Prong 1. 
In response to the Applicant’s arguments found on page 9 of the remarks stating “the claimed invention represents at least a capability to achieve a technical improvement through use DDR Holdings in which the court found that the “claimed solution [was] necessarily rooted in computer technology to overcome a problem specifically arising in the realm of computer networks.” DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245 (Fed. Cir. 2014). In arriving at this conclusion, the court noted that the problem addressed by the claimed invention was a problem specific to the Internet and/or computer networks –that is the problem of retaining website visitors that, if adhering to the routine and convention functioning of Internet link protocol, would instantly be transported away from a host's website after “clicking” on an advertisement and activating a hyperlink. Id. The court noted that the DDR Holdings claims did not broadly and generically claim "use of the Internet" to perform an abstract business practice and, unlike Ultramercial, the DDR Holdings claims “specif[ied] how interactions with the Internet are manipulated to yield a desired result—a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink.” Id. Furthermore, the court noted that the claims in DDR Holdings did not “recite a commonplace business method aimed at processing business information, applying a known business process to the Id.
In contrast to the claims in DDR Holdings, the claims at issue are not “necessarily rooted in computer technology to overcome a problem specifically arising in the realm of computer networks.” Unlike the claims in DDR Holdings, the present claims recite functions that could be performed outside of the Internet or computing networks. For example, the claimed invention is offering a solution for recommending products that the customer has not viewed. However, the present claims merely employ computing elements to facilitate the implementation of the abstract idea. As such, unlike DDR Holdings, the claims do “recite a commonplace business method aimed at processing business information, applying a known business process to the particular technological environment of the Internet, or creating or altering contractual relations using generic computer functions and conventional network operations.”
In response to the Applicant’s arguments found on pages 12-13 of the remarks stating that “the claims should not be rejected under 35 USC 101 when, as in the present Application, the claim would be understood by one of ordinary skill in the art to be advantageous” and “it is respectfully submitted that such showing would sufficiently indicate whether the claimed features are conventional or not, for example, as if the claim features are novel, the claim features therefore certainly are not conventional, well-known, or routine,” the Examiner respectfully disagrees. The question of whether a particular claimed invention is novel or obvious is "fully apart" from the question of whether it is eligible. Diamond v. Diehr, 450 U.S. 175, 190, 209 USPQ 1, 9 (1981). As made clear by the courts, the search for an inventive concept is different from an obviousness analysis under 35 U.S.C. 103. See, e.g., BASCOM Global Internet v. AT&T Mobility LLC, 827 F.3d 1341, 1350, 119 USPQ2d 1236, 1242 (Fed. Cir. 2016) ("The inventive concept inquiry patentability of the claimed invention under 35 U.S.C. 102 and 103 with respect to the prior art is neither required for, nor a guarantee of, patent eligibility under 35 U.S.C. 101 (see MPEP 2106.05(I). Accordingly, non-obviousness under 35 U.S.C, 103 has no bearing on the eligibility of the claims over 35 U.S.C. 101.
In response to the Applicant’s arguments found on page 14 of the remarks stating that “the pending claims at least apply the alleged exception insomuch as applied by the patent eligible claims in the USPTO’s  Subject Matter Eligibility Examples: Abstract Idea’s example 42 claim 1,” and further on page 16 of the remarks stating that “the rejection has failed to apply the analysis suggested with respect to example claim 42 and as such it is again respectfully submitted that the claims should be found patent eligible for at least reasons similar to those discussed for example claim 42,” the Examiner respectfully disagrees.  As stated in the October 2019 Update to the Revised Patent Subject Matter Eligibility Guidance, examples that are given, such as Example 42, which is used in conjunction with the 2019 PEG, are only hypothetical and exemplary in nature. The Examples are intended to be illustrative of the claim analysis under the 2019 PEG and the examples should be interpreted based on the fact patterns set forth, and is stated that other fact patterns may have different eligibility outcomes. However, when considering claim 1 of the instant case, the claim does not recite features that are similar to those recited in Example 42.  For example, Example 42 recites a problem specifically relating to “format inconsistencies as well as physicians who are unaware that other physicians are also seeing the patient for varying reasons” and specifically recites a solution by inventing “a network-based patient management method converts and consolidates patient information from various physicians and health-care providers into a standardized format” and further transmits automatic messages “to notify health care providers or patients whenever that information is updated” (see Subject Matter Eligibility Examples: Abstract Ideas).  The method of Example 42 includes steps of updating input information in any format on a device and the updated information is then converted to a “standardized format” by the claimed content server and the information is then saved to a network-based storage.  The content server that is recited in claim 1 of Example 42 automatically generates a message “containing the updated information about the patient’s condition” and then is sent to the all of the physicians and providers in a standardized format (see Subject Matter Eligibility Examples: Abstract Ideas).  
In this case, the claims are directed to a problem relating to “how to select products to be recommended from the action pattern data and the purchase data.”  The instant claims do not recite technical improvements or technical solutions such as those recited in Example 42 that led to the eligibility of claim 1 in that specific case.  Further, the instant claims in this case do not include similar features or steps such as those in Example 42, that when recited in combination would demonstrate an integration of the abstract idea into a practical application because the current claims do not recite additional elements that are doing more than just applying the abstract idea to a generically recited computer.  For example, the steps and features of a recommendation table that keeps information of purchase products, information relating to stored purchased products that have been purchased by a customer targeted for recommendations of products, and extracting products to be recommended for the customer, are not specifically recited in the way that they are received in a non-standard format to then have a computing component convert the received formats into a then standardized format. Further, in this case, the claims are not reciting a 
Further, in regards to the Applicant’s statement on page 14 of the remarks stating that “The pending claims are neither ‘a drafting effort designed to monopolize the exception’ nor would the claims ‘monopolize the exception,’” the Examiner respectfully disagrees. The Supreme Court has described the concern driving the judicial exceptions as preemption, however, the courts do not use preemption as a stand-alone test for eligibility.  Instead, questions of preemption are inherent in the two-part framework from the Alice/Mayo test.  As noted in the previous rejection of the office action mailed 21 May 2021 and the current rejection above, the Examiner has performed the analysis, under Step 2A, Prong 1 and 2, and Step 2B, of the 2019 PEG, and upon the completion of the analysis has found the claims to be ineligible.  Therefore, the Examiner maintains the 101 rejection.  
 In response to the Applicant’s arguments found on page 17 of the remarks stating that “it is respectfully submitted that the claimed elements are unconventional and are more than well-understood, routine, conventional activity in the field as the claimed elements are instead inventive,” the Examiner respectfully disagrees. The Examiner notes that the 2019 PEG states that “if an examiner had previously concluded under revised Step 2A that, e.g., an additional element was insignificant extra-solution activity, they should reevaluate that conclusion in Step 2B,” which includes an evaluation of well-understood, routine, and conventional activity. In this case, the Examiner notes that the Examiner has not concluded that any of the claim limitations represent insignificant extra-solution activity. As such, any considerations under Berkheimer as to what is well-understood, routine, and conventional activity are unnecessary.

With respect to the rejections made under 35 USC § 102, the Applicant’s arguments filed on 19 August 2021 have been fully considered but are not considered persuasive. 
In response to the Applicant’s arguments found on page 19 of the remarks stating that “Sakai does not teach the claimed ‘recommendation table’ and the claimed ‘exclusion area target table’,” the Examiner respectfully disagrees. The Examiner states that Sakai does disclose the feature of a recommendation table. For example, paragraph [0032] describes that there is a candidate storage that stores the information regarding the recommendation candidate, this information includes the genre of and name of the products that can be recommended (Sakai, also see paragraph [0034]). This storage of information of products that may be recommended to a customer of Sakai would encompass the feature of recommendation table. Further, the Examiner states that the reference of Sakai does disclose the feature of exclusion area target table.  For example, the Examiner has pointed to paragraph [0149] of Sakai, which describes the storage of information that is regarding the relationship information. This information that is stored contains the association of the recommendation candidates, which encompasses the feature of an exclusion area target table.  Further in paragraph [0151] of Sakai, goes on to describe that this information also contains the purchase data and a specific time period that the user has spent in that particular area for that purchase data.  The Examiner has also relied upon paragraph [0153] to demonstrate that the customer’s purchase history is accessible. This purchase data includes every store [i.e., an exclusion area] that a customer has made a purchase at. (Sakai, also see: FIG. 13).  Therefore, the Examiner maintains that the reference of Sakai does disclose the claimed features of a recommendation table and an exclusion area target table. 
19 of the remarks stating that “Sakai fails to consider any ‘product areas in a shop to which the recommendation products belong’ and ‘area in the shop where the customer targeted for a recommendation has stayed for more than a predetermined staying time’,” the Examiner respectfully disagrees. The Examiner states that the reference of Sakai does disclose the limitation as amended.  For example, paragraph [0135] of Sakai does describe that the “processing apparatus” can recommend brick-and-mortar stores [i.e., a shop].  In paragraph [0136] of Sakai, the system can recommend commodities in specific stores.  Further, in paragraph [0141] of Sakai, in this same embodiment that describes the brick-and-mortar store [i.e., the shop], the system may contain recommendation candidates that fall into different genres of products [i.e., area] and the information is stored, and paragraph [0151] of Sakai, goes on to describe that this information also contains the purchase data and a specific time period that the user has spent in that particular area for that purchase data, which encompasses the limitation of product areas in a shop to which the recommendation products belong and encompasses area in the ship where the customer targeted for a recommended has stayed for more than a predetermined staying time.  Therefore, the Examiner maintains that the reference of Sakai discloses the amended claim limitations.  

With respect to the rejections made under 35 USC § 103, the Applicant’s arguments filed on 19 August 2021 have been fully considered but are not considered persuasive. 
In response to the Applicant’s arguments found on page 20 and regarding claims 2, 3, 8 and 9, depending from claim 1, the Examiner acknowledges the Applicant’s discrepancies with the 103 rejection. As stated above in response to 102 rejection arguments, the Examiner maintains that Sakai does disclose the limitations of the claims and therefore claims 2, 3 and 8, which depend from the independent claim, are rejected under the 103 rejection. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
As referenced in the Office Action mailed on 21 May 2021, Sato, M., et al. (PGP No. US 2016/0307213 A1) describes a non-transitory computer readable medium and system that calculates relationships between multiple items based on browsing history and purchase history of a user. 
As referenced in the Office Action mailed on 21 May 2021, "Strands Launches Plug-and-Play Product Recommendation Engine for eCommerce." (2008) (NPL) describes ways to deliver accurate and relevant product suggestions to customers based on the customer’s preferences and tastes. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY PRESTON whose telephone number is (571)-272-4399.  The examiner can normally be reached on Monday through Friday 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on (571)-272-6764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A.D.P./Examiner, Art Unit 3625                                                                                                                                                                                                        
/ALLISON G WOOD/Primary Examiner, Art Unit 3625